Name: Decision No 163/2001/EC of the European Parliament and of the Council of 19 January 2001 on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001-2005)
 Type: Decision
 Subject Matter: employment;  European construction;  communications
 Date Published: 2001-01-27

 Avis juridique important|32001D0163Decision No 163/2001/EC of the European Parliament and of the Council of 19 January 2001 on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001-2005) Official Journal L 026 , 27/01/2001 P. 0001 - 0009Decision No 163/2001/EC of the European Parliament and of the Councilof 19 January 2001on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001-2005)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 150(4) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) From 6 to 8 April 1998, the Commission, in cooperation with the Presidency-in-office, held a European audiovisual conference on "Challenges and opportunities of the digital age" in Birmingham. This consultation process highlighted the need for an improved programme of training in the audiovisual sector which concentrated on all the new aspects of the digital age. The Council of 28 May 1998 took note of the final conclusions of the said conference and called for new schemes to be developed to encourage a strong and competitive programme industry.(2) The Report of the High-Level Group on Audiovisual Policy of 26 October 1998, entitled "The Digital Age: European Audiovisual Policy", concluded that, in this environment, both initial and continuous training in the audiovisual sector should be strengthened.(3) The challenges of production, distribution and availability of European audiovisual content were the main topics discussed at the Forum on Audiovisual Policy entitled "European content for the digital millennium" organised in Helsinki on 10 and 11 September 1999 by the Presidency-in-office in cooperation with the Commission.(4) The seminar "Training for the new millennium" held by the Presidency-in-office in cooperation with the Commission in Oporto on 10 and 11 April 2000 stressed in its conclusions that efforts in training are required to facilitate the growth and desirable internationalisation of the European audiovisual industry.(5) In the Communication from the Commission to the European Parliament and the Council entitled "Audiovisual policy: next steps", the Commission recognises the considerable impact on employment which the digital age will have in the audiovisual industry.(6) The Green Paper on "The Convergence of the Telecommunications, Media and Information Technology Sectors, and the Implications for Regulation" recognises that the emergence of new services will lead to the creation of new jobs. Adapting to the new markets requires staff trained in the use of new technologies. The Commission's public consultation on the Green Paper confirmed the demand for specialised vocational training adapted to the needs of the market.(7) In its Conclusions of 27 September 1999 on the results of the public consultation on the Green Paper(5), the Council called upon the Commission to take account of those results when drawing up proposals for measures to strengthen the European audiovisual sector, including the multimedia sector.(8) The European Council held in Luxembourg on 20 and 21 November 1997 recognised that continuous education and vocational training can make a major contribution to the employment policies of the Member States with a view to improving suitability for employment, adaptability and the spirit of enterprise, and promoting equality of opportunities.(9) The European Council meeting held in Lisbon on 24 March 2000 also emphasised the importance of appropriate training, particularly in new technologies used by the information society.(10) In its report to the European Council on job opportunities in the information society, the Commission noted that the new audiovisual services offered a strong potential for job creation.(11) It is therefore appropriate to facilitate the development of investment in the European audiovisual industry and call on the Member States to encourage the creation of new jobs by various means.(12) The Commission implemented an "Action programme to promote the development of the European audiovisual industry (MEDIA) (1991-1995)", adopted by Council Decision 90/685/EEC(6) and comprising, in particular, support for training activities to improve the professional skills of persons working in the European audiovisual programme industry.(13) The Community strategy for developing and strengthening the European audiovisual industry was confirmed under the MEDIA II programme adopted by Council Decision 95/563/EC(7), and by Council Decision 95/564/EC(8). On the basis of the achievements of the abovementioned MEDIA II programme, its continuation should be ensured in the light of the results obtained.(14) In its report on the results obtained under the MEDIA II (1996-2000) programme, from 1 January 1996 to 30 June 1998, the Commission considers that the programme meets the principle of the subsidiarity of Community funds to national funds, since the field of intervention of MEDIA II supplements the traditionally predominant role of the national schemes.(15) The Commission recognised the positive impact of the MEDIA II programme on employment in the audiovisual industry in its Communication on Community Policies in Support of Employment.(16) As it is necessary to take cultural aspects of the audiovisual sector into account as indicated in Article 151(4) of the Treaty, it should be ensured that participation in this programme reflects European cultural diversity.(17) With a view to encouraging European audiovisual projects, the Commission will examine the possibility of complementary funding from other Community instruments in particular under the "e-Europe" Action plan, such as those covered by the European Investment Bank (EIB), the European Investment Fund (EIF) as well as the Fifth Framework Programme of the European Community for research, technological development and demonstration activities adopted by Decision No 182/1999/EC of the European Parliament and of the Council(9). Professionals in the audiovisual sector will be informed about the different types of funding available at Community level.(18) The emergence of a European audiovisual market calls for professional skills adjusted to the new dimension of the market, particularly in the field of the economic, financial and commercial management of audiovisual projects and in the use of new technologies in the design, development, production, distribution, marketing and broadcasting of programmes.(19) Professionals should be given the professional skills to allow them to benefit fully from the European and international dimension of the market for audiovisual programmes, and they must be encouraged to develop projects which meet the needs of that market.(20) Particular emphasis should be given to specialised training in intellectual property rights including the relevant Community rules, as well as to specialised training in the marketing of audiovisual products focusing in particular on new technologies as dissemination and marketing vehicles.(21) Equal opportunities are a basic principle in Community policies which must be taken into account in the implementation of this programme.(22) Training for professionals should comprise the essential economic, legal, technological and business content; rapid changes in these subjects make lifelong learning necessary.(23) In order to ensure that professionals master new technologies, special emphasis should be given to training in the use of these technologies, and thereby increasing competitiveness of enterprises in the audiovisual sector.(24) In accordance with the principle of subsidiarity, the networking of vocational training centres should be encouraged in order to facilitate the exchange of know-how and best practice in an international environment.(25) Support for vocational training should take account of structural objectives, such as developing the potential for creation, production, marketing and distribution in countries or regions with: a low audiovisual production capacity; and/or a restricted linguistic or geographical area; as well as the development of an independent European production and distribution sector, in particular small and medium-sized enterprises.(26) In accordance with the principles of subsidiarity and proportionality and in view of the fact that the objectives of the proposed measures concerning the implementation of vocational training policy cannot be achieved by the Member States, in particular in view of the transnational partnerships to be established between the training centres, the measures necessary to achieve them should be implemented by the Community. This Decision does not go beyond what is needed to achieve these objectives.(27) The measures proposed under this programme are all aimed at achieving transnational cooperation which brings an added value to the measures being taken in the Member States, in accordance with the aforementioned principle of subsidiarity.(28) The associated countries of Central and Eastern Europe, those EFTA countries which are members of the EEA, Cyprus, Malta and Turkey are recognised as potential participants in Community programmes on the basis of supplementary appropriations and in accordance with the procedures to be agreed with those countries. Those countries of Europe which have signed the Council of Europe Convention on Transfrontier Television belong to the European audiovisual area and may therefore, if they wish, and taking into account budgetary considerations or other priorities of their audiovisual industries, participate in the programme or benefit under a limited cooperation scheme, on the basis of the supplementary appropriations, in accordance with the procedures to be established in the agreements between the interested parties.(29) The opening-up of the programme to European third countries should be subject to a prior examination as to the compatibility of their national legislation with the Community acquis in particular Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities(10).(30) Cooperation in the field of vocational training on the part of the European training establishments and those in third countries, on the basis of common interests, is likely to create an added value for the European audiovisual industry. Moreover, opening up to third countries will raise awareness of European cultural diversity and will lead to the dissemination of common democratic values. Such cooperation will be developed on the basis of supplementary appropriations and in accordance with the procedures to be established in the agreements between the interested parties.(31) In order to enhance the added value of the Community action, it is necessary to ensure, at all levels, that the measures taken under this Decision are consistent with and complementary to other Community action. It is desirable to coordinate the activities laid down by the programme with those undertaken by international organisations such as the Council of Europe.(32) In accordance with the conclusions of the Lisbon European Council, the Council and Commission are to report by the end of 2000 on the review of the EIB and EIF financial instruments which was undertaken in order to redirect funding towards business start-ups, high-tech firms and micro-enterprises, as well as other risk capital or guarantee mechanism initiatives proposed by the EIB and EIF. In this connection, particular attention should be paid to the audiovisual sector, including training programmes.(33) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and Commission(11), for the budgetary authority during the annual budgetary procedure.(34) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(12),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programmeA vocational training programme, MEDIA-Training, hereinafter referred to as "the programme", is hereby established for the period from 1 January 2001 to 31 December 2005.The programme is intended to give professionals in the European audiovisual programme industry, mainly through continuous vocational training, the necessary skills to allow them to take full advantage of the European and international dimension of the market and of the use of new technologies.Article 2Objectives of the programme1. The objectives of the programme are as follows:(a) To meet the industry's needs and promote competitiveness by improving the continuous vocational training of professionals in the audiovisual sector, with a view to giving them the know-how and skills needed to create competitive products on the European and other markets, in particular in the field of:- application of new technologies, and in particular digital technologies, for the production and distribution of audiovisual programmes with a high commercial and artistic added value;- economic, financial and commercial management, including the legal framework and the techniques for the financing, production and distribution of audiovisual programmes;- script-writing techniques and storytelling including techniques for the development of new audiovisual programme types.Particular attention will be paid to the opportunities for distance learning and pedagogic innovation offered by the development of on-line technologies.For these training activities, cooperation between various players in the audiovisual industry, such as script-writers, directors and producers, will be encouraged.As an exception, certain initial vocational training measures in which the industrial sector is directly involved, such as master's degrees, may also be supported if no other Community support is available and in fields for which there are no support measures at national level.(b) To encourage cooperation and the exchange of know-how and best practice through networking between the partners responsible for training, namely training establishments, the professional sector and undertakings, as well as through developing training for the trainers.Particular importance will be attached to encouraging the gradual establishment of networks in the audiovisual training sector and in continuous training for the trainers.2. To achieve the objectives set out in the first subparagraph of paragraph 1(a) and in paragraph 1(b), particular attention shall be devoted to the specific needs of countries or regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area, as well as to the development of an independent European production and distribution sector, in particular small and medium-sized enterprises.3. The objectives set out in paragraph 1 shall be realised in accordance with the arrangements contained in the Annex.Article 3CoordinationIn order to achieve maximum coordination, the Commission shall ensure that there is cooperation between the training activities referred to in the programme and the development projects supported under the MEDIA Plus programme established under Council Decision 2000/821/EC(13).Article 4Financial provisions and funding conditions1. The beneficiaries of Community support taking part in implementing the actions set out in the Annex shall provide a substantial proportion of the funding. Community funding shall not exceed 50 % of the cost of operations. However, in the cases expressly provided for in the Annex, this proportion may be as much as 60 % of the cost of operations.2. The beneficiaries of Community support shall ensure that in principle a majority of the participants in a training measure, nationals of States participating in the programme, are of a nationality other than that of the beneficiary's country. To that end, support to facilitate participation by professionals from different linguistic areas may be included in Community funding for the training measure.3. The Commission shall ensure that, as far as possible, an appropriate proportion of the funding annually available, to be determined in accordance with the procedure laid down in Article 6(2), is reserved for new activities.4. Community funding shall be determined according to the costs and nature of each project planned.5. The financial framework for the implementation of this programme for the period referred to in Article 1 is hereby set at EUR 50 million.6. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 5Implementation of the programme1. The Commission shall be responsible for the implementation of the programme.2. The measures necessary for the implementation of this Decision concerning the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 6(2):(a) general guidelines for all the measures described in the Annex;(b) the content of the calls for proposals, the definition of the criteria and the procedures for the selection of projects;(c) the appropriate percentage of the funds available each year reserved for new activities;(d) the arrangements for following up and assessing actions;(e) any proposal for a Community allocation exceeding EUR 200000 per beneficiary and per year. This threshold may be reviewed in the light of experience.3. The measures necessary for the implementation of this Decision concerning all the other matters shall be adopted in accordance with the advisory procedure referred to in Article 6(3). This procedure shall also apply to the final choice of technical assistance offices.4. Technical assistance shall be governed by the provisions adopted pursuant to the Financial Regulation.5. The Commission shall give the European Parliament and the Council regular and timely notice of the implementation of the programme, in particular the use of the available resources.Article 6Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 7Consistency and complementarityIn the implementation of the programme, the Commission shall, in close cooperation with the Member States, ensure general consistency and complementarity with other relevant Community policies, programmes and actions that impinge upon the training and audiovisual fields.The Commission shall also ensure coordination between the programme and other Community programmes in the field of initial and continuous training, and with the operation of the European Social Fund, in accordance with the rules of the Fund.The Commission shall ensure effective liaison between this programme and programmes and actions in the training and audiovisual fields being carried out in the framework of Community cooperation with non-member countries and the relevant international organisations.Article 8Opening-up of the programme to third countries1. The programme shall be open to the participation of the associated countries of Central and Eastern Europe, in accordance with the conditions laid down in the association agreements or their additional protocols relating to participation in Community programmes concluded or to be concluded with those countries.2. The programme shall be open to the participation of Cyprus, Malta, Turkey and those EFTA countries which are members of the EEA Agreement, on the basis of supplementary appropriations, in accordance with the procedures to be agreed with those countries.3. The programme shall be open to the participation of the countries which are Parties to the Council of Europe Convention on Transfrontier Television, other than those referred to in paragraphs 1 and 2, on the basis of supplementary appropriations, in accordance with the conditions to be established in the agreements between the interested parties.4. The opening-up of the programme to the European third countries referred to in paragraphs 1, 2 and 3 is subject to a prior examination as to the compatibility of their national legislation with the Community acquis, including the second subparagraph of Article 6(1) of Council Directive 89/552/EEC.5. The programme shall also be open to cooperation with other third countries on the basis of supplementary appropriations and cost sharing under agreed procedures to be established in the agreements between the interested parties. The European third countries referred to in paragraph 3 which do not wish to participate fully in the programme may be eligible for cooperation under the conditions set out in this paragraph.Article 9Monitoring and evaluation1. The Commission shall ensure that measures taken under this Decision are subject to prior appraisal, and to subsequent monitoring and evaluation, taking care to ensure the accessibility of the programme and its transparency.2. The beneficiaries selected shall submit an annual report to the Commission.3. After completion of the projects, the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation, in order to assess whether the original objectives have been achieved.4. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions an evaluation report on the impact and effectiveness of the programme, on the basis of the results after two years of implementation. This report shall include performance indicators such as impact on employment.This report shall be accompanied, if need be, by any proposal regarding adjustment.5. On completion of the programme, the Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions a detailed report on the implementation and results of the programme.The Commission's report shall, in particular, give an account of the added value created by the Community's financial support, its possible impact on employment, and the coordinating measures referred to in Articles 3 and 7.Article 10Entry into forceThis Decision shall enter into force on 1 January 2001.Done at Brussels, 19 January 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentB. Ringholm(1) OJ C 150, 30.5.2000, p. 59.(2) OJ C 168, 16.6.2000, p. 8.(3) OJ C 317, 6.11.2000, p. 60.(4) Opinion of the European Parliament of 6 July 2000 (not yet published in the Official Journal), Council Common Position of 23 November 2000 (OJ C 375, 28.12.2000, p. 44) and Decision of the European Parliament of 13 December 2000.(5) OJ C 283, 6.10.1999, p. 1.(6) OJ L 380, 31.12.1990, p. 37.(7) OJ L 321, 30.12.1995, p. 25.(8) OJ L 321, 30.12.1995, p. 33.(9) OJ L 26, 1.2.1999, p. 1.(10) OJ L 298, 17.10.1989, p. 23. Directive as amended by Directive 97/36/EC of the European Parliament and of the Council (OJ L 202, 30.7.1997, p. 60).(11) OJ C 172, 18.6.1999, p. 1.(12) OJ L 184, 17.7.1999, p. 23.(13) Council Decision 2000/821/EC of 20 December 2000 on the implementation of a programme to encourage the development, distribution and promotion of European audiovisual works (MEDIA Plus - Development, Distribution and Promotion) (2001-2005) (OJ L 336, 30.12.2000, p. 82).ANNEX1. MEASURES TO BE IMPLEMENTEDIn support of and in addition to the measures being undertaken by the Member States, the programme aims to permit professionals to adapt to the dimension of the market, and in particular the European market, for audiovisual works, by promoting vocational training in:- new technologies including the conservation and enhancement of the European film and audiovisual heritage;- economic, financial and commercial management, including the legal framework, distribution and marketing;- script-writing techniques and the development of new programme types.Training activities will take account of the legal framework in the area of intellectual property rights, in particular the relevant Community rules.Professionals from the audiovisual industry and from radio will have access to the relevant training activities.The programme will encourage cooperation on the proposed measures between the various players in the audiovisual industry, such as script-writers, directors and producers, with a view to improving the quality and commercial potential of projects by means of closer cooperation between the various groups of professionals.1.1. Training in new technologiesThis training aims to develop the ability of professionals to use advanced creation and dissemination techniques, in particular in the fields of animation, computer graphics, multimedia and interactive applications including post-production techniques facilitating the transnational movement of European works.The measures proposed are as follows:- promoting the development and updating of the modules for training in the new audiovisual technologies, in parallel to the measures being taken by the Member States;- networking the training courses, promoting exchanges of trainers and professionals by awarding grants, organising work experience in undertakings in other Member States, and contributing to the training of trainers, through distance learning, and by promoting exchanges and partnerships involving countries and regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area.1.2. Training in economic, financial and commercial managementThis training aims to develop the ability of professionals to appreciate and use the European dimension in the development, production, marketing and distribution/dissemination of audiovisual programmes.The measures proposed are as follows:- promoting the development and updating of the modules for training in management, in parallel to the measures being taken by the Member States and emphasising the European dimension;- networking the training courses, promoting exchanges of trainers and professionals by awarding grants, organising work experience in undertakings in other Member States, contributing to the training of trainers, through distance learning, and by promoting exchanges and partnerships involving countries and regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area.1.3. Script-writing techniquesThis training is aimed at experienced script writers and directors in order to improve their ability to develop techniques based on both conventional and interactive script-writing and storytelling methods for all types of audiovisual programmes.The measures will be as follows:- promoting the development and updating of the training modules for identifying target audiences; publication and development of scripts for an international audience aimed at quality productions; relations between the script-writer, the director, the producer and the distributor;- networking the training courses, promoting exchanges of trainers and professionals by awarding grants, organising work experience in undertakings in other Member States, contributing to the training of trainers, through distance learning, and by promoting exchanges and partnerships involving countries and regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area.1.4. Networks of training coursesThe objective is to encourage recipients of support under the programme to step up coordination of their activities in continuous training in order to establish European networks.1.5. Initial vocational training activitiesAs an exception support may be provided for activities in some fields of initial vocational training where no other Community or national funding is on offer, including master's degrees in which there is a link with industry in the form of a partnership and/or work experience.2. IMPLEMENTATION PROCEDURE2.1. ApproachIn implementing the programme, the Commission, assisted by the Committee provided for in Article 6, will work closely with the Member States. It will also consult the partners concerned. It will ensure that the participation of professionals reflects adequately Europe's cultural diversity.It will encourage designers of training modules to cooperate with establishments, the professional sector and undertakings in their work and in their follow-up.The Commission will ensure that the designers of training modules take all steps with a view to respecting the principle set out in Article 4(2), and, if specific reasons justify departing from this principle, that Community added value is ensured.It will ensure that establishments provide linguistic facilities, in particular in the area of script-writing techniques.It will facilitate the participation of trainees, particularly from countries and regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area.2.2. Community contributionCommunity cofinancing of the total training costs will be provided within a framework of joint funding with public and/or private partners, generally up to a limit of 50 %. This percentage may be raised to 60 % for training activities in countries or regions with a low audiovisual production capacity and/or a restricted linguistic or geographical area.As a general rule, Community financial assistance granted for projects under the programme may cover a maximum period of three years, subject to a periodic review of progress achieved.The procedure set out in Article 6(2) will be applied to determine the allocation of funding for each type of measure provided for under point 1.In accordance with the rules for Community funding, and pursuant to the procedure set out in Article 6(2), the Commission will lay down a set of rules for funding in order to determine the ceiling for each continuous training activity and professional trained.Designers of modules and training establishments will be selected by calls for proposals.As far as possible, the Commission will ensure that an appropriate percentage of the funds available each year is allocated to new activities.2.3. Implementation2.3.1. The Commission, in accordance with the procedure laid down in Article 6, will implement the programme. It will call upon consultants and technical assistance offices to be selected, after a call for proposals, on the basis of their expertise in the sector, experience acquired in the MEDIA II programme, or other experience acquired in this area. The technical assistance will be financed by the programme's budget. In accordance with the procedure referred to in Article 6(2), the Commission may also conclude partnerships for operations with specialised bodies, including those which have been set up under other European initiatives, such as Audiovisual Eureka, Eurimages and the European Audiovisual Observatory, in order to implement joint measures which meet the objectives of the programme in the field of training. The Commission will make the final selection of the beneficiaries of the programme and will decide on the financial support to be granted, in accordance with Article 5.It will give grounds for its decisions to applicants for Community support and ensure the transparency of implementation of the programme.The beneficiaries will take steps to publicise the Community's support.In selecting supported activities, the Commission will, in addition to the priorities set out in Article 2(2), take particular account of the following criteria:- partnership between training establishments, the professional sector and undertakings;- the innovatory nature of the measure;- the multiplier effect of the measure (including utilisable results, e.g. manuals);- the cost-effectiveness of the measure;- availability of other national or Community support measures.For the implementation of the programme, and in particular the assessment of the projects receiving funding under the programme, and for the networking measures, the Commission will ensure that it makes use of the skills of recognised experts in the audiovisual sector in the fields of training, development, production, distribution, promotion and also management of rights, especially in the new digital environment.In order to ensure the independence of the consultants and experts whose services it uses, the Commission will lay down incompatibility provisions in respect of the participation of these groups of persons in the invitations to submit proposals under the programme.2.3.2. Through appropriate measures, the Commission will make known the opportunities offered by the programme and ensure its promotion. The Commission will also provide via the Internet comprehensive information concerning all support arrangements available under the European Community's policies which are of relevance to the audiovisual sector.In particular, the Commission and the Member States will take the necessary measures, by continuing the activities of the network of MEDIA Desks and Antennae, and by ensuring that the professional skills of the latter are strengthened, in order to:- inform professionals in the audiovisual sector of all support arrangements available to them under European Community policies;- ensure that the programme is publicised and promoted;- encourage the greatest possible participation of professionals in the measures under the programme;- assist professionals in presenting their projects in response to calls for proposals;- foster transfrontier cooperation between professionals;- act as a relay with the various support bodies in the Member States with a view to ensuring that the measures under this programme are complementary to the national support measures.